COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        LaTanya Thompson v. Yellowfin Loan Servicing Corp., as the
                            Successor in Interest to IndyMac Bank, FSB
Appellate case number:      01-21-00147-CV
Trial court case number:    1156055
Trial court:                County Civil Court at Law No. 4 of Harris County
        On April 27, 2021, appellant, LaTanya Thompson, filed an unopposed motion to
extend time to file appellant’s brief. In her motion, appellant states that the deadline for
filing her brief is currently May 7, 2021, and requests an extension to May 24, 2021.
However, our records reflect that a reporter’s record has been requested but has not yet
been filed. Also on April 27, 2021, we issued an order directing the official court reporter
for the County Civil Court at Law No. 4 of Harris County to file the reporter’s record for
this case no later than May 27, 2021. Because the appellate record is not yet complete, the
deadline for filing appellant’s brief cannot yet be determined. See TEX. R. APP. P. 38.6(a).
       Appellant’s brief will be due no later than thirty days after the completion of the
appellate record. See TEX. R. APP. P. 38.6(a). Accordingly, appellant’s motion to extend
time to file her brief is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: __May 4, 2021___